On Motion for Rehearing.
BARCUS, J.
Appellees having filed a remittitur of the $50 doctors’ bill recovered by them, in line with the suggestion made by this court in its original opinion, the judgment of this court reversing the judgment of the trial court is set aside, and the judgment of the trial court is reformed to the extent that the $50 allowed by the trial court as doctors’ bill is eliminated therefrom, and the judgment of the trial court is reformed allowing appellees a recovery of $700, and interest thereon from the date of judgment in the trial court at the rate of 6 per cent, per annum.